Citation Nr: 0002574	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation greater than 30 percent for 
bipolar disorder with alcohol dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 RO 
decision which denied service connection for PTSD, and 
granted service connection and a 30 percent rating for 
bipolar disorder with alcohol dependence (the veteran appeals 
for a higher rating).  


FINDINGS OF FACT

1.  There is no current proper diagnosis of PTSD.  

2.  The veteran's service-connected bipolar disorder with 
alcohol dependence (the alcohol dependence may not be 
considered in determining entitlement to a higher 
compensation rating) is productive of no more than a definite 
degree of social and industrial impairment, or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.304 (1998 and 1999).  

2.  The criteria for a rating in excess of 30 percent for 
bipolar disorder with alcohol dependence have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9206 
(1996); 38 C.F.R. § 4.130, Code 9432 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1968 to January 1970.  He served in Vietnam and was 
awarded, among other decorations, the Combat Action Ribbon.  
His military occupational specialty was that of a cook.  A 
review of his service medical records reveals that on 
enlistment examination in January 1968, his psychiatric 
system was listed as normal.  In August 1969, the veteran 
reported feelings of frustration and impulsive behavior, 
including a desire to throw or break items and possibly harm 
others.  The veteran was seen in November 1969 for feelings 
of depression followed by aggression.  Neuropsychiatric 
consults in November and December 1969 showed no psychiatric 
diagnosis.  The January 1970 service separation examination 
noted a normal psychiatric system.  

The veteran underwent a psychological evaluation by a social 
worker in January 1996 at the Boulder Colorado Vet Center.  
It was noted he first contacted the Vet Center in September 
1995.  The veteran related a history of such symtpoms as a 
severe "fight or flight" response, self-medication, sleep 
disturbances, emotional numbing, and an inability to 
establish close relationships with others.  He described 
various Vietnam combat experiences.  He said that shortly 
after his discharge from active duty in 1970, he left the 
United States due to an inability to adjust to civilian life.  
He reported that he lived in no less than 80 countries since 
1970.  He indicated that he was divorced and left every 
subsequent relationship after a few months.  He said that he 
currently worked as an entertainer and had not held any job 
longer than ten months since discharge from the military.  
Psychological testing was interpreted as showing PTSD with 
severe hyperarousal, social isolation, lack of concentration, 
and discomfort upon being reminded of military experiences.  
It was noted that the veteran was unable to establish or 
maintain relationships that involved closeness, intimacy, or 
the sharing of emotions.  The examiner related that the 
veteran's continued self-medication maintained a state of 
emotional numbness and served to diminish his hyperarousal.  

On VA psychiatric examination in Colorado in February 1996, 
the veteran indicated that he went into the military at 16 
years of age by forging his papers.  He related that he 
worked performing magic and sometimes did stand-up comedy.  
He said he did this work primarily overseas, reportedly in 85 
countries since 1980 and most recently for 5 years in one 
country.  He said that he used to travel the world on other 
people's identities using their credit cards and smuggling 
drugs.  He stated that he was deported by one country to the 
United States for possession of hashish and arrested in 
another country for possession of cocaine.  The veteran 
attributed his high energy to his experiences in Vietnam.  He 
related that during his "high-energy state," he was easily 
provoked to anger and it was very hard for him to sit still.  
He indicated that he was very impulsive during these times 
and got into trouble with the law.  The veteran's increased 
energy was punctuated by 3 to 5 day periods of having no 
energy and sleeping 12-14 hours a day, still feeling tired 
and not wanting to do anything.  He said that during these 
times, he often felt depressed.  The veteran reported that he 
had these mood swings more than four times per month.  He 
indicated that he felt paranoid, was uncomfortable in crowds, 
and could not stand noise stimulation.  The veteran reported 
a history of excessive alcohol and drug use.  On mental 
status examination, the doctor noted that the veteran spoke 
in a pressured tangential fashion, although he was pleasant 
and entertaining.  Evidence of grandiosity and soft signs of 
psychosis were observed.  However, there were not frank 
delusions or hallucinations, nor did the veteran have 
suicidal thoughts.  The veteran was fully oriented; memory 
was intact; and judgment was adequate.  It was noted that the 
full picture of PTSD was not present; PTSD was not diagnosed.  
The examiner indicated that the veteran clearly suffered from 
bipolar disorder, rapid cycling type with psychosis.  It was 
also noted that the veteran had substance abuse problems, 
primarily alcohol, cocaine, and marijuana.  The examiner 
remarked that the veteran's illegal activity and lifestyle 
probably qualified him for a personality disorder with 
sociopathic tendencies.  

In a June 1996 addendum to the February 1996 VA examination, 
the examiner opined that the veteran's primary problem was 
having too much energy and being unable to calm down.  It was 
noted that such was not a specific response to war but rather 
a manifestation of his bipolar disorder.  The examiner 
further stated that the veteran did not show emotional 
numbing so much as a shallow, non-emotionally involved stance 
toward human institutions, rules, conduct, and relationships 
and that such antedated his tour in Vietnam.  It was noted 
that his shallow involvement and grandiose disregard was 
related to his bipolar disorder.  The examiner stated that 
the veteran's bipolar disorder may have been aggravated by 
his duty in Vietnam, in that he used substances heavily.  The 
examiner opined that his substance abuse was related to his 
bipolar disorder.  

In an October 1996 decision, the RO granted service 
connection for bipolar disorder with alcohol dependence, with 
a 30 percent rating.  Service connection for PTSD was denied.  

In various statements, including those in November 1996, 
February 1997, and April 1997 (sent from Spain where he had 
moved), the veteran asserted that he overstated his age and 
thus was able to enlist in the Marine Corps at age 16 .  He 
stated that search and destroy missions during his service in 
Vietnam had a dramatic impact on him as a young person.  He 
said that he returned from Vietnam as a heroin addict.  He 
indicated that was disturbed by the appearance of guns and 
fireworks.  The veteran stated that he had not held a job 
longer than fourteen months since his return from Vietnam.  
He said that he continued to experience mood disturbance and 
lack of motivation, despite the fact that he stopped abusing 
drugs, nearly sixteen months ago.  He indicated that he was 
unable to adapt to life in the United States, having lived 
abroad for nearly 22 years.  He related that he had extreme 
difficulty adapting to stressful situations and contemplated 
suicide during his "black moods."

A VA examination form dated in August 1998 and an October 
1998 report by Cesar Nieto Duran, M.D., pertain to an 
examination which was conducted in Spain (where the veteran 
resided) for the VA.  The veteran listed employers where he 
had worked as a magician in Spain from 1996 to 1998, and he 
reported he was currently working as a self-employed 
magician.  The doctor noted that he saw the veteran three 
times for psychiatric evaluation (apparently in July and 
August 1998), and the veteran claimed he suffered from a 
bipolar disorder with alcohol dependence, as well as PTSD.  
The veteran related that he stopped all drugs and drinking 
for over four months, exercised constantly, and followed a 
strict diet, but was still unable to control his mood swings.  
The examiner noted that the veteran reported he was unable to 
maintain employment due to drinking which led to physical and 
verbal aggression at work.  The veteran also described being 
in a state of depression and isolating himself after being 
fired from a job.  Anxiety symptoms and agoraphobia were also 
noted.  The examiner concluded that the veteran was unable to 
work due to episodes of aggression and sudden mood changes 
that could happen at any time, even though he was in a 
reasonable mental state at the present time. 

II.  Analysis

A.  Service connection for PTSD.  

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Gaines v. 
West, 11 Vet. App. 353 (1998); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was recently revised, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as revised June 18, 1999, effective from 
March 7, 1997).  

The veteran served on active duty from 1968-1970, and the 
evidence shows he engaged in combat in Vietnam.  The outcome 
of the PTSD claim in the present case turns on whether there 
is a satisfactory diagnosis of the condition, not on whether 
the veteran had stressors in service.  

The 1996 Boulder Vet Center evaluation includes an assessment 
by a social worker that the veteran had PTSD.  However, the 
doctor who performed the 1996 VA psychiatric examination in 
Colorado indicated that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The 1998 examination in Spain, for 
the VA, appears to report a diagnosis of PTSD from the 
veteran's own history, but the doctor gave no independent 
clear diagnosis of PTSD.  The 1996 VA doctor's finding of no 
PTSD appears to be the most probative evidence, as it was 
based on a thorough examination and review of historical 
records.  One requirement for service connection for PTSD is 
an unequivocal diagnosis of the disorder, and such is not 
present in the instant case.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The veteran's own assertion 
that he has PTSD is not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board finds that the weight of the evidence demonstrates 
that the veteran has no current proper diagnosis of PTSD.  38 
C.F.R. § 3.304(f).  The preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Higher rating for bipolar disorder with alcohol 
dependence.

The veteran's claim for an evaluation in excess of 30 percent 
for service-connected bipolar disorder with alcohol 
dependence is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's bipolar disorder was initially evaluated under 
38 C.F.R. § 4.132, Code 9206 (effective prior to November 7, 
1996).  This code provides that a 30 percent rating is 
assigned when there is "definite" impairment of social and 
industrial adaptability resulting from active psychotic 
manifestations.  In a precedent opinion, dated November 9, 
1993, the General Counsel of the VA concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. 
§ 4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  A 50 percent rating is assigned when 
there is considerable impairment of social and industrial 
adaptability.  

On November 7, 1996, the rating criteria for bipolar disorder 
were revised and are now found in 38 C.F.R. § 4.130, Code 
9432.  This revised code provides that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

As the veteran's claim for a higher rating for bipolar 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.

The medical evidence reveals that on VA examination in 1996 
it was noted that the veteran reported mood swings occurring 
four times per month.  The examiner indicated that substance 
abuse was related to his bipolar disorder.  The 1998 medical 
statement by Dr. Nieto Duran relates that the veteran 
suffered from anxiety and agoraphobia and was unable to 
control his mood swings.  It was noted that he was unable to 
maintain employment due to drinking which led to physical and 
verbal aggression at work.  Some of the veteran's written 
statements describe symptoms which interfere with his work 
functioning and he also reports impairment of family and 
other social relationships.  

The Board notes that the focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only as it 
affects earning capacity.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (effective November 
7, 1996).  

The Board notes that post-service medical records show that 
one of the veteran's psychiatric problems is a personality 
disorder.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. § 3.303(c).  Nor may manifestations of the non-
service-connected personality disorder by considered in 
rating the service-connected bipolar disorder.  38 C.F.R. 
§ 4.14.  The veteran has alcohol dependence which the RO has 
found to be part of the service-connected bipolar disorder, 
yet the instant claim is one for higher compensation, and 
impairment from alcohol dependence (and from the veteran's 
other drug abuse) may not be considered in support of his 
claim for higher compensation.  VAOPGCPREC 7-99 and 2-98.

The medical evidence shows that the veteran's bipolar 
condition is manifested by mood swings and other symptoms.  
He has had very little in the way of professional psychiatric 
treatment in the past several years.  Objective abnormal 
findings on VA examinations have been minimal, and symptoms 
primarily have been reported only by the veteran's own 
statements.  Despite his assertion of inability to hold a 
job, he has continued to regularly hold 
entertainment/magician jobs in recent years, most recently in 
Spain.  The veteran's history reveals his major problem with 
industrial adjustment is his substance abuse, but, as noted, 
such is to be excluded when determining entitlement to a 
higher compensation rating.  The evidence demonstrates no 
more than a definite degree of social and industrial 
impairment due solely to the service-connected bipolar 
disorder, and this supports no more than the current 30 
percent rating under the old criteria.  

Considering the new rating criteria, the evidence shows no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood and anxiety, and such is to be rated 30 
percent.  The medical evidence, including the VA 
examinations, shows few, if any, of the symptoms listed as 
typical of a 50 percent disability under the new rating 
criteria.  The extent of symptoms and the associated 
occupational and social impairment, as required for a 50 
percent rating, are not demonstrated. 

Under either the old or new rating criteria, the disability 
picture more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating higher 
than 30 percent for bipolar disorder with alcohol dependence.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for a higher rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  

A rating in excess of 30 percent for bipolar disorder with 
alcohol dependence is denied.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

